Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 30, 2021

                                      No. 04-21-00464-CR

                                    Patricia Dawn HANVY,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 18-837-CR
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

       The reporter’s record was originally due November 15, 2021, but was not filed. On
November 18, 2021, the court reporter filed a notification of late record, requesting an extension
of time to file the record. After consideration, we GRANT the request and ORDER the court
reporter to file the record by December 15, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court